14. Community ecolabel scheme (
- Before the final vote:
Mr President, I would like to ask you to include the following Commission statement on the record, with the text as agreed and adopted.
'Independently of the adoption of the Ecolabel Regulation, the Commission confirms that it intends to propose a regulation on ecolabelling of fishery products before the end of this year, to be mainly based on criteria for sustainable fishing. The study foreseen in Article 6(5)(a) of the Ecolabel Regulation, dealing with additional aspects such as processing, pre-packaging, packaging and transport, which will examine the flexibility of the extension of the scope of the Ecolabel Regulation to food, including the products of fishing and aquaculture, will not influence or prejudge the adoption of this regulation'.
Member of the Commission. - Mr President, I fully agree.
(Applause)
(Parliament approved the motion)